Case 2:19-cv-08268-CAS-KS Document 1 Filed 09/24/19 Page 1 of 41 Page ID #:1



 1    Joshua H. Haffner, SBN 188652
      (jhh@haffnerlawyers.com)
 2    Graham Lambert, SBN 303056
 3    (gl@haffnerlawyers.com)
      HAFFNER LAW PC
 4    445 South Figueroa Street, Suite 2625
 5    Los Angeles, California 90071
      Telephone: (213) 514-5681
 6    Facsimile: (213) 514-5682
 7
      Attorneys for Plaintiff Corey Gerritsen
 8    and Sara Elice, and all others similarly
 9    situated
                         UNITED STATES DISTRICT COURT
 10
                       CENTRAL DISTRICT OF CALIFORNIA
 11

 12 COREY GERRITSEN, an individual;              Case No.
    on behalf of himself and all others          CLASS ACTION COMPLAINT
 13
    similarly situated; and SARA ELICE,
 14 an individual; on behalf of herself and      JURY TRIAL DEMANDED
    all others similarly situated;
 15

 16                      Plaintiffs,
 17
            v.
 18
      FCA US, LLC; and DOES 1 through
 19
      10, inclusive,
 20
                         Defendants.
 21

 22

 23

 24

 25

 26

 27

 28

                                                 -1-
                                       CLASS ACTION COMPLAINT
Case 2:19-cv-08268-CAS-KS Document 1 Filed 09/24/19 Page 2 of 41 Page ID #:2



 1          Plaintiffs Corey Gerritsen and Sara Elice (collectively “Plaintiffs”) bring this
 2    class action against Defendant FCA US, LLC (“Defendant” or “Chrysler”), and
 3    Does 1-10, and respectfully alleges the following:
 4                               NATURE OF THE ACTION
 5          1.     This is a class action for Breach of Warranty, violation of the
 6    Consumer Legal Remedies Act, and Unfair Business Practices, arising out of
 7    Defendants’ manufacture, design, and distribution of Chrysler branded automobiles
 8    with a defective “infotainment system.” As alleged herein, the Defendant’s
 9    vehicles (“Vehicles”) were defective in that infotainment systems and posed a
 10   safety hazard to persons driving.
 11         2.     As more fully alleged herein, Plaintiffs purchased a new 2018 Chrysler
 12   Pacifica, with an infotainment system manufactured by Defendants. The
 13   infotainment system was defective and would cause various malfunctions including
 14   the rear backup camera becoming unavailable, screen malfunctions, unresponsive
 15   climate control, inability to access the navigation system, loosing Bluetooth
 16   connectivity (for hands free calling) and other defects.
 17         3.     Plaintiffs seek for themselves and the Class compensatory damages,
 18   punitive damages, and restitutionary disgorgement. Plaintiffs seek to represent the
 19   following Classes in this matter:
 20              Class 1 (National Class): All persons or entities who
 21
                 purchased or leased a Chrysler Pacifica or 300 for the model
                 years 2017-2019.
 22              Class 2 (California Class): All persons or entities who
 23
                 purchased or leased a Chrysler Pacifica or 300 for the model
                 years 2017-2019 in the State of California.
 24
                                JURISDICTION AND VENUE
 25
            4.     This Court has jurisdiction over the entire action by virtue of the fact
 26
      that this is a civil action wherein the matter in controversy, exclusive of interest and
 27
      costs, exceeds the jurisdictional minimum of the Court. The acts and omissions
 28

                                               -2-
                                     CLASS ACTION COMPLAINT
Case 2:19-cv-08268-CAS-KS Document 1 Filed 09/24/19 Page 3 of 41 Page ID #:3



 1    complained of in this action took place in part in the State of California. At least
 2    one Defendant is a citizen of a state outside of California, and federal diversity
 3    jurisdiction exists and/or jurisdiction under the Class Action Fairness Act
 4    (“CAFA”). The class amount at issue exceeds $5,000,000 and the jurisdictional
 5    minimum of this Court under CAFA. Venue is proper because this is a class action,
 6    the acts and/or omissions complained of took place, in whole or in part within the
 7    venue of this Court.
 8                                          PARTIES
 9          5.     Plaintiff Corey Gerritsen, was, at all relevant times, a citizen of the
 10   State of California, and resident in the County of Los Angeles.
 11         6.     Plaintiff Sara Elice, was, at all relevant times, a citizen of the State of
 12   California, and resident in the County of Los Angeles
 13         7.     Defendant FCA US, LLC was, at all relevant times, a Company doing
 14   business in the County of Los Angeles, State of California.
 15         8.     Plaintiff is currently ignorant of the true names and capacities, whether
 16   individual, corporate, associate, or otherwise, of the defendants sued herein under
 17   the fictitious names Does 1 through 10, inclusive, and therefore sue such defendants
 18   by such fictitious names. Plaintiff will seek leave to amend this complaint to allege
 19   the true names and capacities of said fictitiously named defendants when their true
 20   names and capacities have been ascertained. Plaintiff is informed and believe and
 21   thereon alleges that each of the fictitiously named defendants is legally responsible
 22   in some manner for the events and occurrences alleged herein, and for the damages
 23   suffered by the Class.
 24         9.     Plaintiff is informed and believes and thereon alleges that all
 25   defendants, including the fictitious Doe defendants, were at all relevant times acting
 26   as actual agents, conspirators, ostensible agents, alter egos, partners and/or joint
 27   venturers and/or employees of all other defendants, and that all acts alleged herein
 28   occurred within the course and scope of said agency, employment, partnership, and
                                               -3-
                                     CLASS ACTION COMPLAINT
Case 2:19-cv-08268-CAS-KS Document 1 Filed 09/24/19 Page 4 of 41 Page ID #:4



 1    joint venture, conspiracy or enterprise, and with the express and/or implied
 2    permission, knowledge, consent authorization and ratification of their co-
 3    defendants; however, each of these allegations are deemed “alternative” theories
 4    whenever not doing so would result in a contradiction with other allegations.
 5                         FACTS COMMON TO ALL CAUSES OF ACTION
 6               10.     Defendants’ are known throughout the United States and
 7    internationally as major manufacturers of automobiles and related products,
 8    including vehicles sold under the Chrysler brand.
 9               11.     Many of Defendant’s Vehicles contain what is known in the
 10   automobile industry infotainment system (referred to herein as “infotainment
 11   system”). An infotainment system combines both entertainment and information
 12   delivery to drivers and passengers in automobiles through audio/video interfaces,
 13   touchscreens, keypads and other types of devices.
 14              12.     Infotainment systems play a crucial role in modern vehicles.
 15   Infotainment systems serve as a gateway between the user and the safety of the
 16   vehicle including navigation, communication, and entertainment systems.
 17   Chrysler’s infotainment system platform is called UConnect. Chrysler’s UConnect
 18   website states that the “UConnect system is always evolving to help meet your
 19   safety, security, information and lifestyle needs.” 1
 20              13.     Chrysler’s website advertises that its UConnect system lets drivers
 21   “Keep in touch where ever you go” and that “you smartphone integrates seamlessly
 22   with your available UConnect system to let you make and receive calls, reply to
 23   text messages, play songs from your smartphone, right from your Chrysler Brand
 24   vehicle.” Other operations include control over audio systems, GPS navigation,
 25   rearview camera, voice commands, and Bluetooth connectivity.
 26

 27

 28   1
          https://www.chrysler.com/uconnect.html#systems (last accessed August 21, 2019)
                                                          -4-
                                                CLASS ACTION COMPLAINT
Case 2:19-cv-08268-CAS-KS Document 1 Filed 09/24/19 Page 5 of 41 Page ID #:5



 1          14.    The infotainment systems in Defendant’s Vehicles are substantially
 2    similar in design and manufacture. Defendant charges a premium for the inclusion
 3    of the infotainment system in one of their vehicles. Defendant’s automobiles sold
 4    in California under the Chrysler brand with factory-installed infotainment systems
 5    are referred to in this complaint as “Chrysler Vehicles” or “Vehicles.”
 6       A. Plaintiffs
 7          15.    Plaintiffs purchased their new 2018 Chrysler Pacifica on March 28,
 8    2018 from Rydell Chrysler Dodge Jeep Ram in San Fernando, California.
 9          16.    Plaintiffs purchased the vehicle in part based on the representations
 10   made by Defendants regarding the infotainment system in the Vehicle.
 11         17.    None of the representations received by Plaintiffs contained any
 12   disclosure relating to any defect in the infotainment system. Had Defendants
 13   disclosed that the infotainment system in the Vehicle was defective preventing the
 14   full use of the Vehicle and infotainment system, as wells as posing safety risks,
 15   Plaintiffs would not have purchased the Vehicle or would have paid less for the
 16   vehicle.
 17         18.    Plaintiffs began experiencing problems with the infotainment system
 18   almost immediately. For example, the rear-view camera would malfunction such
 19   that it would not work while reversing while at other times the screen would
 20   continue to display the rear camera view when the car was not reversing.
 21   Additionally, Plaintiffs purchased the Vehicle because it had rear seats with
 22   screens. These screens were an important consideration for Plaintiffs when
 23   choosing to purchase the Vehicle because it could entertain their kids while driving.
 24   However, the rear screens are defective and do not function as represented.
 25         19.    Plaintiffs have taken the vehicle back to the dealership multiple times
 26   to address problems with the infotainment system including on September 12, 2018,
 27   January 7, 2019; March 11, 2019; and April 5, 2019. The dealership has updated
 28   the software for the infotainment system and changed out parts. However, despite
                                              -5-
                                    CLASS ACTION COMPLAINT
Case 2:19-cv-08268-CAS-KS Document 1 Filed 09/24/19 Page 6 of 41 Page ID #:6



 1    these attempted fixes, the infotainment system continues to malfunction.
 2            20.      Plaintiffs have suffered an ascertainable loss as a result of Defendants’
 3    wrongful conduct associated with the infotainment system including, but not
 4    limited to, overpayment and diminished value of the Vehicle. Plaintiff sent a
 5    statutory CLRA notice letter on September 24, 2019.
 6        B. The Infotainment System Does Not Function As Represented
 7            21.      Defendants’ Vehicles’ infotainment systems contain a defect that
 8    causes many of the Vehicles features (e.g., the rear view camera does not work, the
 9    T.V. monitors do turn on, do not connect, and/or fail to sync with the infotainment
 10   systems, radio does not work, Bluetooth freezes) to frequently malfunction.
 11           22.      Because the infotainment system is integrated with numerous vehicle
 12   functions (such as rear back-up camera, hands-free phone integration, video, radio,
 13   navigation, etc.), defects cause and manifest a wide range of problems for the
 14   vehicle. Or instance, the defect can cause the radio to freeze or the rear back-up
 15   camera to cease to function. These problems pose a safety risk because when the
 16   system malfunction, the driver can become distracted, or may not have access to
 17   safety features like the rear back-up camera or hands free phone use.
 18           23.      It is the practice of car manufacturers to monitor online complaints.
 19   Numerous complaints have been posted on multiple websites regarding issues with
 20   the infotainment systems in Chrysler’s Vehicles:2
 21
               •     “Over the air uconnect update caused the radio to freeze. As
 22            a result, the uconnect console screen is frozen or rather flashes
               the Chrysler/Sirius logo constantly. This “update” disabled
 23            radio/Bluetooth/electronic controls/navigational/functions.
               Chrysler says it sent a “fix” to the dealer. The dealer says it has
 24            not received it. I am in an endless loop.
               I have been driving for weeks without a radio or handsfree or
 25            navigational assistance. I use my phone as a “substitute”. I need
               to trade this car in. for all the nice features of a large car, I never
 26

 27
      2
       All typographical and/or grammatical error in the consumer complaints quoted herein are original. All emphasis is
 28   added.
                                                        -6-
                                              CLASS ACTION COMPLAINT
Case 2:19-cv-08268-CAS-KS Document 1 Filed 09/24/19 Page 7 of 41 Page ID #:7


            would have leased it without radio functions.” (Complaint
 1          posted to CarComplaints.com dated September 8, 2017)
 2          •     “Our theater system has not worked properly since we
            purchased the new vehicle the new vehicle 4 months ago. The
 3          car is at the dealership for repair, but the software patches have
            not worked and have corrupted the entire system. Chrysler does
 4          not know how to fix the problem or what is causing the issue. My
            band new $50,000+ vehicle has been sitting at the dealership with
 5          no expectation on when the problem will be fixed. (Complaint
            posted to CarComplaints.com dated April 27, 2018)
 6

 7
            •     “On numerous occasions the navigation screen would go
 8          black or freeze up. On multiple occasions the uconnect theater
            would not work. Everytime we took it to the dealership said it
 9          was fine and didn’t need investigate the issue. Recently, we went
            to the store and made several stops at different stores on our last
 10         stop the van would not recognize the keys. We couldn’t lock or
            unlock the van. I had to pull out the emergency key to get into the
 11         van. Once inside the van didn’t recognize the keys. I ended up
            having to google the issue for a work around to get home. The
 12         entire ride there was a display stating that the key was not in the
            vehicle. We made on more stop and an left the van running. Ten
 13         minutes later it recognized the key and a uconnect started working
            again. The van is a 2018 and less than a year old. This is
 14         unacceptable for a new vehicle. (Complaint posted to
            CarComplaints.com dated January 31, 2019)
 15
            •     Forward collision warning system is not working. Went back
 16         to the dealers and is still does not work. I called Chrysler and
            spoke to two different people and was told they have no way to
 17         check if it working. I paid $995 for this option for safety for my
            family. I was told this was a luxury feature and not able to be
 18         tested, too bad for us. I have tested my car with Chrysler
            mechanics and they don’t know how to fix the problem. How can
 19         chr not sell something like this? Thanks. (Complaint posted to
            CarComplaints.com dated May 17, 2018)
 20
            •     “Two wonky situations with Uconnect Theater:
 21

 22         1. The screen displays the backup camera while driving forward
            under 16/17 MPH then switches to the blue “X” screen of death
 23         above 16/17 MPH. It will flip back and forth depending on the
            speed driven. The touchscreen is unusable in this condition.
 24         Nothing seems to fixes the issue except stopping/turning off the
            van. No patter as to why this situation occurs.
 25
            2. If a DVD/bluray is in the van while parked then the van is
 26         started while the move continues to play, shortly thereafter, the
            head-unit displays the blue “x” screen of death. Nothing seems to
 27         fixes the issue except stopping/turning off the van.
 28         It feels lik it’s a software issue that can be fixed with an bug fix
                                              -7-
                                    CLASS ACTION COMPLAINT
Case 2:19-cv-08268-CAS-KS Document 1 Filed 09/24/19 Page 8 of 41 Page ID #:8


            update. Asked about this with two difference dealers and they
 1          both give the same shoulder shrug.” (Complaint posted to
            CarComplaints.com dated April 18, 2019.
 2
            •     “Computer get hanged and reset, again ..again .. again..
 3          when it happens – no navigation, no radio, no warning… no
            solution.” (Complaint posted to Edmunds.com dated May 18,
 4          2018)
 5
            •     “I purchased a Brand new 2018 Chrysler pacifica S with 3
 6          miles on it Ive had it for 1 month or so now and have had nothing
            but problems Computer glitches.” (Complaint posted to
 7          Edmunds.com dated May 22, 2018)

 8          •     “Technology-wise I give it 2 stars. The screen interface is
            just ok, it’s main issue is glitches. The backup camera would not
 9          work from time to time, volume would get stuck, screens would
            jump back and forth, sometimes the entire interface will simply
 10         reset itself mid-drive. Talk about distraction.” (Complaint
            posted to kbb.com dated April 20, 2019)
 11

 12         24.   The online complaints allege these defects with the infotainment
 13   system begin almost immediately:
 14         •    “Our theater system has not worked properly since we
            purchased the new vehicle 4 months ago. The car is at the
 15         dealership for repair, but the software patches have not worked
            and have corrupted the entire system. Chrysler does not know
 16         how to fix the problem or what is causing the issue. My brand
            new $50,000+ vehicle has been sitting at the dealership with no
 17         expectation on when the problem will be fixed.” (Complaint
            posted to CarComplaints.com dated April 27, 2018)
 18
            •     “I have had this car since late August and have had
 19         electrical problems with it from the first week. The electronics
            system went dead twice while I drove the car on a long distance
 20         trip. A few days later, the side door failed to open and close
            electronically AND the car issues and engine malfunction
 21         message on the radio screen. Brought the car back to the dealer
            over 20 times to repair these problems. These are safety problems
 22         and should be repaired immediately. In addition, Chrysler has
            falsely advertised that this car has wifi capability. It doesn’t.
 23         I was able to connect a hotpot in the car for a month and then
            without notifying me, the hotspot was cancelled BUT I was still
 24         charged by AT&T. I’ve contacted Chrysler about all of these
            problems and was transferred to 3 different case managers
 25         who simply tried to get me to sign a release in exchange for
            one month’s payment of my lease. I asked to return this car so
 26         many times and each time was stonewalled. I have wasted so
            much time driving back and forth to the dealership to get this car
 27         repaired and the problems continue. Buyers BEWARE!!!”
            (Complaint posted to Edmunds.com dated March 12, 2018)
 28
                                            -8-
                                  CLASS ACTION COMPLAINT
Case 2:19-cv-08268-CAS-KS Document 1 Filed 09/24/19 Page 9 of 41 Page ID #:9


             •     Since we purchased the vehicle 3 months ago, dealer
 1           hasn’t been able to correct problems with Bluetooth
             connectivity and gps memory. They’ve replaced the radio once
 2           but that didn’t correct issues. Per dealership, Chrysler has ‘radio
             restriction’ so they don’t know when another might be available.
 3           Seems more of a software issue that they don’t seem to know how
             to correct. (Complaint posted to CarComplaints.com dated March
 4           23, 2018)
 5
            25.    Consumers making these online complaints also state the infotainment
 6
      system defects are a hazard that can distract drivers renders the care unsafe to drive:
 7
             •     “The new “CarPlay” feature NEVER works right!! There
 8           have been times I’ve been on a long trip alone ow with just one of
             my kids and I’m using the GPS through CarPlay and it just turns
 9           off and on over and over again every two minutes, the whole ride.
             This was dangerous and scary. I’ve missed exits and gotten lost
 10          several times because of this.” (Complaint posted to
             Edmunds.com dated January 12, 2019) (emphasis added.)
 11

 12          •     “This vehicle is extremely unsafe and unreliable! I
             purchased it brand new and it’s had 5-6 recalls and multiple
 13          additional major safety issues.” (Complaint posted to KBB.com
             dated November 21, 2018) (emphasis added.)
 14

 15          •   VEHICLE UCONNECT SCREEN LOCKS ONTO
             FORWARD IMAGE WHILE MOVING FORWARD DOWN
 16          THE ROAD OR GOES BLACK ELIMINATING THE ABILITY
             TO ACCESS ANY OF THE CLIMATE CONTROL OR SOS
 17          FEATURES. EXTREMELY DISTRACTING AND
             REQUIRES VEHICLE TO BE PULLED OVER AND
 18          RESTARTED TO CLEAR. (NHTSA Complaint, ID No.
             11097723, dated May 24, 2018) (emphasis added.)
 19
             •    THE UCONNECT ENTERTAINMENT SYSTEM WILL
 20          ALSO MALFUNCTION FROM TIME TO TIME. SEVERAL
             SOFTWARE UPDATES HAVE BEEN INITIATED,
 21          ADDRESSING WINDOW AND TRANSMISSION CONCERNS
             ACCORDING TO THE DEALERSHIP'S SERVICE
 22          DEPARTMENT. YET, THE VEHICLE DOES NOT FUNCTION
             PROPERLY, WHERE IDLE AND TRANSMISSION
 23          FUNCTIONING OFTEN APPEARS COMPROMISED (ROUGH
             IDLE, ROUGH SHIFTING, SUDDEN RPM INCREASES AND
 24          ACCELERATION BURSTS WHEN SHIFTING FROM
             REVERSE TO DRIVE). I FEAR THIS CAR IS NOT SAFE
 25          FOR MY WIFE AND THREE YOUNG CHILDREN.
             (NHTSA Complaint, ID No. 11057493, dated December 29,
 26          2017.) (emphasis added.)
 27

 28
                                              -9-
                                    CLASS ACTION COMPLAINT
Case 2:19-cv-08268-CAS-KS Document 1 Filed 09/24/19 Page 10 of 41 Page ID #:10



  1               26.     These statements regarding safety are born out by statistics from the
  2    NHTSA which found that distracted driving cause 3,166 fatalities in 2017,
  3    accounting for 8.5% of total fatalities that year.3
  4               27.     Based on consumer complaints, Defendant is and was aware of the
  5    infotainment system defect before Plaintiffs purchased their vehicle:
  6                •     “When I bought my Pacifica the audio used to go loud and
                   soft. The next thing that happened was the fm would flip to am
  7                and the radio stations would change, U-connect would call the last
                   person I had called the day before, and flip to climate control.
  8                Then, it started stalling out at intersections, a clear and pleasant
                   danger!!! The car sitting at a light waiting to turn one time and
  9                going straight the other time. Both times it had to be restarted,
                   holding up traffic. I am now concerned this will happen while in
  10               motion. Others on facebook have said this has also happened
                   to them and Chrysler knows about it, but can’t do anything
  11               about it because they don’t have a fix for it. I have had my car to
                   the dealer three times now. (Complaint posted to
  12               CarComplaints.com dated February 28, 2019) (emphasis added.)
  13               •     “I have had this car since late August and have had electrical
                   problems with it from the first week. The electronics system went
  14               dead twice while I drove the car on a long distance trip. A few
                   days later, the side door failed to open and close electronically
  15               AND the car issues and engine malfunction message on the radio
                   screen. Brought the car back to the dealer over 20 times to repair
  16               these problems. These are safety problems and should be repaired
                   immediately. In addition, Chrysler has falsely advertised that
  17               this car has wifi capability. It doesn’t. I was able to connect a
                   hotpot in the car for a month and then without notifying me, the
  18               hotspot was cancelled BUT I was still charged by AT&T. I’ve
                   contacted Chrysler about all of these problems and was
  19               transferred to 3 different case managers who simply tried to
                   get me to sign a release in exchange for one month’s payment
  20               of my lease. I asked to return this car so many times and each
                   time was stonewalled. I have wasted so much time driving back
  21               and forth to the dealership to get this car repaired and the
                   problems continue. Buyers BEWARE!!!” (Complaint posted to
  22               Edmunds.com dated March 12, 2018) (emphasis added.)
  23               •  AFTER FOLLOWING GIVEN INSTRUCTIONS MY
                   RADIO UCONNECT SYSTEM HAS BECOME
  24               NONFUNCTIONAL
  25               I HAVE BEEN TOLD BY THE MANUFACTURER I HAVE TO
                   WAIT FOR AN UPDATE OR A FIX. IT HAS BEEN OVER A
  26               WEEK ALREADY...UPDATED 10/25/17 *BF
  27

  28   3
           NHTSA, https://crashstats.nhtsa.dot.gov/Api/Public/ViewPublication/812603 (last accessed September 19, 2019).
                                                           - 10 -
                                                 CLASS ACTION COMPLAINT
Case 2:19-cv-08268-CAS-KS Document 1 Filed 09/24/19 Page 11 of 41 Page ID #:11



  1           UPDATED 10/27/2017*JS
              (NHTSA Complaint, ID No. 11024613, dated September 20,
  2           2017)
  3
             28.    Moreover, it is standard practice for automobile manufacturers to
  4
       engage in extensive pre-launch testing. Defendant is no exception and tested the
  5
       defective Vehicles, including the infotainment system contained within the
  6
       Vehicles. Given the immediacy and frequency of complaints, Defendant knew or
  7
       should have known about the defect prior to selling or leasing the defective
  8
       Vehicles.
  9
          C. Warranty Claims Data
  10
             29.    Defendant knew or should have known about the defective
  11
       infotainment system based on the large number or repairs and services that were
  12
       made immediately after the launch of the defective Vehicles.
  13
             30.    Upon information and belief, Defendant regularly compiles and
  14
       analyzes detailed warranty service information regarding repairs performed under
  15
       warranty at its network of dealerships. Defendant requires dealers to maintain
  16
       detailed records of warranty repairs performed and routinely refuses to pay for
  17
       warranty repairs where the nature and cause of the malfunction is insufficiently
  18
       described.
  19
             31.    Upon information and belief, these dealer service records and warranty
  20
       data reflect an abnormally large spike in infotainment system failures following the
  21
       launch of the defective Vehicles.
  22
             32.    The complete warranty repair data regarding the infotainment systems’
  23
       repeated failures put Defendant on notice.
  24
          D. Complaints Made To The NHTSA
  25
             33.    Vehicle manufacturers are required by federal law to maintain close
  26
       contact with the NHTSA regarding potential safety defects. By law manufacturers
  27
       are required to report information regarding customer complaints and warranty
  28
                                               - 11 -
                                     CLASS ACTION COMPLAINT
Case 2:19-cv-08268-CAS-KS Document 1 Filed 09/24/19 Page 12 of 41 Page ID #:12



  1    claims to the NHTSA, and federal law imposes criminal penalties against
  2    manufacturers who fail to disclose known safety defects. See generally TREAD
  3    Act, Pub. > No. 106-414, 114 Stat. 1800 (2000).
  4          34.     Automakers have an affirmative legal duty to disclose emerging
  5    safety-related defects to the NHTSA under the Early Warning Report requirements.
  6    Id.
  7          35.     Vehicle manufacturers monitor the NHTSA database for consumer
  8    complaints as part of their ongoing obligation to uncover and report potential
  9    safety-related defects. Defects that undermine the effectiveness of their Vehicle’s
  10   safety systems (including back-up camera are such safety related defects.
  11   Accordingly, Chrysler knew or should have known of the following complaints.
  12
                   Date of Complaint:     July 24, 2019
  13               Date of Incident:      May 8, 2019
                   NHTSA ID No.:          11234476
  14               VIN:                   2C4RC1N71KR****
                   Vehicle Type:          2019 Chrysler Pacifica
  15
                   THE HANDS-FREE AND BLUETOOTH FEATURE OF MY
  16               RADIO STOPPED WORKING 3 MONTHS AGO. I HAVE
                   BEEN IN TO CHRYSLER SERVICE IN FORT COLLINS
  17               FIVE TIMES TO HAVE IT FIXED. THE LAST TIME WAS
                   TWO WEEKS AGO AND THEY SAID THEY WERE
  18               GOING TO JUST ORDER A NEW RADIO. I STILL
                   HAVEN'T HEARD ANYTHING FROM THEM. THE
  19               SERVICE MANAGER, BOB LEE, SAYS IT'S CHRYSLER'S
                   FAULT. I JUST WANT THIS THING FIXED. 3 MONTHS IS
  20               JUST RIDICULOUS. THIS IS AS MUCH A SAFETY
                   PROBLEM AS IT IS AN INCONVENIENCE.
  21

  22               Date of Complaint:     August 2, 2019
                   Date of Incident:      June 20, 2019
  23               NHTSA ID No.:          11241242
                   VIN:                   2C4RC1L79JR****
  24               Vehicle Type:          2018 Chrysler Pacifica
  25               WHILE DRIVING ON A HIGHWAY DURING POURING
                   RAIN, WITH WIPERS ON HIGH AND HEAD LIGHTS ON,
  26               DASH AND TOUCH SCREEN WENT OFF/BLACK FOR
                   UP TO 15 MINUTES THEN TURNED BACK ON AGAIN.
  27               THIS OCCURRED THREE TIMES WHILE DRIVING. I
                   WAS UNABLE TO PULL OVER ON THE THRUWAY AND
  28               WAS UNABLE TO ASSESS IF MY HEAD LIGHTS WERE
                                                  - 12 -
                                        CLASS ACTION COMPLAINT
Case 2:19-cv-08268-CAS-KS Document 1 Filed 09/24/19 Page 13 of 41 Page ID #:13


                AFFECTED AS WELL. WE HAD BEEN DRIVING ABOUT
  1             AN HOUR WHEN THIS OCCURRED. THE CAR HAD
                BEEN CHARGED FULLY BEFORE BEGINNING OUR
  2             TRAVELS THAT DAY.
  3
                Date of Complaint:     July 22, 2019
  4             Date of Incident:      July 1, 2019
                NHTSA ID No.:          11233935
  5             VIN:                   2C4RC1EG5JR****
                Vehicle Type:          2018 Chrysler Pacifica
  6
                THE ELECTRONICS THROUGH UCONNECT SHUT OFF
  7             RANDOMLY OR WILL NOT ALL WORK RANDOMLY.
                WE HAVE HAD THE SOFTWARE UPDATED BY
  8             OURSELVES AND THE DEALERSHIP ON MULTIPLE
                OCCASIONS. WHILE DRIVING OR IN PARK.
  9

  10            Date of Complaint:     June 12, 2019
                Date of Incident:      June 4, 2019
  11            NHTSA ID No.:          11219638
                VIN:                   2C4RC1EG2JR****
  12            Vehicle Type:          2018 Chrysler Pacifica
  13            ELECTRICAL AND SENSOR ISSUES. WHEN MY 2018
                PACIFICA IS STARTED IN THE MORNING I RECEIVE A
  14            FCW (FRONT CRASH WARNING) AFTER DRIVING
                APPROXIMATELY ONE HALF MILE AND STOPPING AT
  15            A STOP LIGHT NEAR MY HOUSE. I HAVE THE GAS
                SAVER ON AND MY VAN WILL USUALLY SHUT OFF.
  16            WHEN I STOP AT THE LIGHT, THE CONSOLE WILL
                FLASH FCW WHEN NO OBJECTS ARE IN FRONT OR
  17            NEAR ME AS WELL AS TWO OTHER CENSORS
                FLASHING. THE VAN COMPLETELY SHUTS DOWN
  18            AND THEN FLASHES "START STOP REQUIRED". I
                THEN HAVE TO PLACE THE VEHICLE IN PARK, TURN
  19            IT OFF, RESTART IT, THEN SHIFT BACK TO DRIVE ALL
                WHILE IN AT AN INTERSECTION. THIS HAS
  20            HAPPENED AT LEAST 12 TIMES AND CREATES A RISK
                OF BEING REAR-ENDED. SINCE WE PURCHASED
  21            THE VAN IN AUGUST 2018, WE HAVE HAD: THE
                UCONNECT CENTER REPLACED ON SEPTEMBER 7
  22            2018, THE RADIO IMPROPERLY ACTIVATED OR
                TURNED OFF INCORRECTLY COMPLETELY
  23            DRAINING THE BATTERY REQUIRING TOW AND
                SERVICE ON APRIL 12 2019, AND THE FCW WAS
  24            SUPPOSEDLY REPAIRED ON MAY 21 2019. ALTHOUGH
                IT WAS "FIXED" THE FCW ALERT HAS OCCURRED 3
  25            TIMES SINCE IT WAS RETURNED LESS THAN 3 WEEKS
                PRIOR.
  26

  27            Date of Complaint:     March 5, 2019
                Date of Incident:      March 2, 2019
  28            NHTSA ID No.:          11184420
                                               - 13 -
                                     CLASS ACTION COMPLAINT
Case 2:19-cv-08268-CAS-KS Document 1 Filed 09/24/19 Page 14 of 41 Page ID #:14


                VIN:                   2C4RC1EG4JR****
  1             Vehicle Type:          2018 Chrysler Pacifica
  2             IN THE FALL, THE ENTIRE ELECTRICAL SYSTEM
                FAILED LEAVING MY CAR COMPLETELY
  3             INOPERABLE. THIS HAPPENED WHILE DRIVING THE
                VEHICLE WITH MY KIDS IN THE CAR. THANK
  4             GOODNESS WE WERE IN A SAFE NEIGHBORHOOD
                GOING AT A SLOW RATE OF SPEED.IT TOOK OVER A
  5             WEEK TO "FIX" THE PROBLEM AND WAS GIVE A
                WHOLE NEW "COMPUTER". ON SATURDAY 3-2 AT
  6             10:30 PM, I WAS DRIVING WITH MY CHILDREN ON
                THE OHIO TURNPIKE GOING 70 MPH WHEN THEN
  7             POWER STEERING FAILED. I HAD TO PULL OFF THE
                ROAD. I DID NOT HAVE CONTROL OF THE VEHICLE
  8             DUE TO LOSS OF STEERING AND HAD TO PULL THE
                WHEEL HARD TO THE RIGHT TO GET OFF THE ROAD.
  9             THANK GOODNESS, I WAS IN THE RIGHT LANE. IF I
                WERE IN THE LEFT LANE ON THE HIGHWAY, IT
  10            WOULD HAVE BEEN POTENTIALLY FATAL. BOTH
                OCCURRENCES COULD HAVE CAUSED SERIOUS
  11            INJURY OR HAVE BEEN FATAL. WE RESEARCHED
                THE ISSUES AND FOUND A NYTIMES ARTICLE ON
  12            THESE FAILURES. THIS CAR HAS PUT MY FAMILY'S
                SAFETY IN DANGER.
  13

  14            Date of Complaint:     February 2, 2019
                Date of Incident:      January 31, 2019
  15            NHTSA ID No.:          11173643
                VIN:                   2C4RC1EG9JR****
  16            Vehicle Type:          2018 Chrysler Pacifica
  17            ON NUMEROUS OCCASIONS THE NAVIGATION
                SCREEN WOULD GO BLACK OR FREEZE UP. ON
  18            MULTIPLE OCCASIONS THE UCONNECT THEATER
                WOULD NOT WORK. EVERYTIME WE TOOK IT TO THE
  19            DEALERSHIP SAID IT WAS FINE AND DIDN'T
                INVESTIGATE THE ISSUE. RECENTLY, WE WENT TO
  20            THE STORE MADE SEVERAL STOPS AT DIFFERENT
                STORES ON OUR LAST STOP THE VAN WOULD NOT
  21            RECOGNIZE THE KEYS. WE COULDN'T LOCK OR
                UNLOCK THE VAN. I HAD TO PULL OUT THE
  22            EMERGENCY KEY TO GET INTO THE VAN. ONCE
                INSIDE THE VAN DIDN'T RECOGNIZE THE KEYS. I
  23            ENDED UP HAVING TO GOOGLE THE ISSUE FOR A
                WORK AROUND TO GET HOME. THE ENTIRE RIDE
  24            THERE WAS A DISPLAY STATING THAT THE KEY
                WAS NOT IN THE VEHICLE. WE MADE ON MORE STOP
  25            AND AN LEFT THE VAN RUNNING. TEN MINUTES
                LATER IT RECOGNIZED THE KEY AND A UCONNECT
  26            STARTING WORKING AGAIN. THE VAN IS A 2018 AND
                LESS THAN A YEAR OLD. THIS IS UNACCEPTABLE
  27            FOR A NEW VEHICLE.
  28
                                               - 14 -
                                     CLASS ACTION COMPLAINT
Case 2:19-cv-08268-CAS-KS Document 1 Filed 09/24/19 Page 15 of 41 Page ID #:15


                Date of Complaint:     June 23, 2019
  1             Date of Incident:      June 23, 2019
                NHTSA ID No.:          11103611
  2             VIN:                   2C4RC1FG8JR****
                Vehicle Type:          2018 Chrysler Pacifica
  3
                DRIVING DOWN THE HWY WHEN THE VAN JUST
  4             TURNS COMPLETELY OFF ALMOST CAUSING A
                WRECK AND ALSO THE CONTROL PANEL FREEZES
  5             AND AC WILL NOT TURN ON AT ALL. IT WILL NOT
                LET YOU PRESS ANY BUTTONS
  6

  7             Date of Complaint:     June 13, 2018
                Date of Incident:      May 28, 2018
  8             NHTSA ID No.:          11101719
                VIN:                   2C4RC1GG1JR****
  9             Vehicle Type:          2018 Chrysler Pacifica
  10            1- TURN THE VAN ON. CLICK ON UCONNECT
                THEATER THEN SHIFT TO R OR CLICK THE
  11            SURROUND CAMERA TO ACTIVATE THE CAMERA,
                CLICK ANY BOTTOMS TO CHANGE THE CAMERA
  12            VIEW, IS NOT WORKING. THE SCREEN FREEZING AND
                NOT RESPONDING ANYMORE. TURN THE VAN OFF
  13            FOR 2 HOURS. TURN IT ON AGAIN, THE CAMERA
                OPTIONS WILL WORK FINE. CLICK THE UCONNECT
  14            THEATER AGAIN, GO BACK TO THE CAMERA OR
                SHIFT TO R, THE BOTTOMS THAT CHANGE THE
  15            VIEWS ARE NOT WORKING AND NOT RESPONDING. 2-
                PUT THE USB FLASH TO PLAY MOVIES. GO TO
  16            UCONNECT THEATER, IT WILL READ THE USB AND I
                CAN PLAY MOVIES. DISCONNECT THE FLASH AND
  17            CONNECT IT AGAIN, IT WILL NOT READING IT
                ANYMORE. TURN THE VAN OFF FOR 10 MIN. THEN
  18            TURN IT ON, IT WILL WORK AGAIN. ONCE I
                DISCONNECTED AND CONNECT IT AGAIN, IT WILL
  19            STOP READING IT. SOFTWARE ISSUES. (WATCH THE
                VIDEO THAT I DID
  20            (HTTPS://WWW.YOUTUBE.COM/WATCH?V=GC7O60KH
                J4W) 3- ON SPEED 5 OR LESS, DRIVING FORWARD OR
  21            BACKWARD, WHEN I TURN RIGHT, THE STEERING
                WILL SHAKE. SOUNDS LIKE ROCK AND PINION OR
  22            STEERING COLUMN ISSUE.
  23
                Date of Complaint:     May 24, 2018
  24            Date of Incident:      December 10, 2017
                NHTSA ID No.:          11097723
  25            VIN:                   2C4RC1N77JR****
                Vehicle Type:          2018 Chrysler Pacifica
  26
                VEHICLE UCONNECT SCREEN LOCKS ONTO
  27            FORWARD IMAGE WHILE MOVING FORWARD DOWN
                THE ROAD OR GOES BLACK ELIMINATING THE
  28            ABILITY TO ACCESS ANY OF THE CLIMATE CONTROL
                                               - 15 -
                                     CLASS ACTION COMPLAINT
Case 2:19-cv-08268-CAS-KS Document 1 Filed 09/24/19 Page 16 of 41 Page ID #:16


                OR SOS FEATURES. EXTREMELY DISTRACTING AND
  1             REQUIRES VEHICLE TO BE PULLED OVER AND
                RESTARTED TO CLEAR.
  2

  3             Date of Complaint:     April 16, 2018
                Date of Incident:      October 27, 2018
  4             NHTSA ID No.:          11196663
                VIN:                   2C4RC1EG2JR****
  5             Vehicle Type:          2018 Chrysler Pacifica
  6             THE DRIVERS SCREEN (NAVIGATION , BACK UP
                CAMERA, DVD,ETC) FREEZES REGULARLY. THIS
  7             MEANS THAT OFTEN THE BACKUP CAMERA IS
                UNAVAILABLE, AT TIMES THE MOVIE SHOWS EVEN
  8             WHILE DRIVING. I HAVE REPORTED IT SEVERAL
                TIMES TO CHRYSLER’S UCONNECT TEAM WITH NO
  9             RESOLUTION. MY CASE MANAGER IS NO LONGER
                ANSWERING MY CALLS. I HAVE VIDEOS OF THE
  10            MALFUNCTION. THE DEALERSHIP HAS ASKED ME TO
                BRING THE CAR IN 5 TIMES ALREADY, WITH NO
  11            RESOLUTION, BUT THEIR ‘PLAN’ IS TO JUST HAVE
                ME KEEP BRINGING IT IN BUT SAID THEY CANNOT
  12            REPLACE THE SCREEN/DEVICE. IT IS A SAFETY ISSUE
                THAT I CANNOT RELIABLY ACCESS MY REAR
  13            CAMERA OR CHANGE APPLICATIONS. I HAVE VIDEOS
                OF MULTIPLE IMSTAMCES
  14

  15            Date of Complaint:     March 6, 2019
                Date of Incident:      February 28, 2019
  16            NHTSA ID No.:          11184720
                VIN:                   2C4RC1B67JR****
  17            Vehicle Type:          2018 Chrysler Pacifica
  18            WHEN I BOUGHT MY PACIFICA THE AUDIO USED TO
                GO LOUD AND SOFT. THE NEXT THING THAT
  19            HAPPENED WAS THE FM WOULD FLIP TO AM AND
                THE RADIO STATIONS WOULD CHANGE, U-CONECT
  20            WOULD CALL THE LAST PERSON I HAD CALLED THE
                DAY BEFORE, AND FLIP TO CLIMATE CONTROL.
  21            THEN, IT STARTED STALLING OUT AT
                INTERSECTIONS, A CLEAR AND PLEASANT
  22            DANGER!!! THE CAR WAS SITTING AT A LIGHT
                WAITING TO TURN ONE TIME AND GOING STRAIGHT
  23            THE OTHER TIME. BOTH TIMES IT HAD TO BE
                RESTARTED, HOLDING UP TRAFFIC. I AM NOW
  24            CONCERNED THIS WILL HAPPEN WHILE IN MOTION.
                OTHERS ON FACEBOOK HAVE SAID THIS HAS ALSO
  25            THIS HAPPENED TO THEM AND CHRYSLER KNOWS
                ABOUT IT, BUT CAN’T DO ANYTHING ABOUT IT
  26            BECAUSE THEY DON’T HAVE A FIX FOR IT. I HAVE
                HAD MY CAR INTO THE DEALER THREE TIMES NOW.
  27

  28
                                               - 16 -
                                     CLASS ACTION COMPLAINT
Case 2:19-cv-08268-CAS-KS Document 1 Filed 09/24/19 Page 17 of 41 Page ID #:17


                Date of Complaint:     June 27, 2018
  1             Date of Incident:      March 23, 2018
                NHTSA ID No.:          11104219
  2             VIN:                   2C4RC1EG1JR****
                Vehicle Type:          2018 Chrysler Pacifica
  3
                SINCE WE PURCHASED THE VEHICLE 3 MONTHS AGO,
  4             DEALER HASN’T BEEN ABLE TO CORRECT
                PROBLEMS WITH BLUETOOTH CONNECTIVITY
  5             MEMORY AND GPS MEMORY. THEY’VE REPLACED
                THE RADIO ONCE BUT THAT DIDN’T CORRECT
  6             ISSUES. PER DEALERSHIP, CHRYSLER HAS ‘RADIO
                RESTRICTION’ SO THEY DON’T KNOW WHEN
  7             ANOTHER MIGHT BE AVAILABLE. SEEMS MORE OF A
                SOFTWARE ISSUE THAT THEY DON’T SEEM TO KNOW
  8             HOW TO CORRECT
  9
                Date of Complaint:     June 18, 2019
  10            Date of Incident:      May 31, 2019
                NHTSA ID No.:          11182730
  11            VIN:                   2C4RC1BG3HR****
                Vehicle Type:          2017 Chrysler Pacifica
  12
                RADIO SCREEN WENT BLACK. NOTHING CONNECTED
  13            WITH SCREEN CAN BE USED (RADIO, BACKUP
                CAMERA, CLIMATE CONTROL, ETC.
  14

  15            Date of Complaint:     February 27, 2019
                Date of Incident:      February 19, 2019
  16            NHTSA ID No.:          11221047
                VIN:                   2C4RC1EG3HR****
  17            Vehicle Type:          2017 Chrysler Pacifica
  18            THE UCONNECT SYSTEM HAS GONE OUT IN MY CAR (
                SCREEN GOES BLACK) OVER A DOZEN TIMES IN 2
  19            YEARS. WE ARE UNABLE TO USE FEATURES SUCH AS
                BACKUP CAM, TEMP CONTOLS, NAVIGATION, RADIO
  20            ETC. IT HAS BEEN TO THE DEALER 6 TIMES AND NO
                PERMANENT FIX HAS BEEN FOUND. LAST WEEK I RE-
  21            SET THE FUSE IN ORDER TO GET IT TO WORK.
  22
                Date of Complaint:     February 3, 2019
  23            Date of Incident:      February 2, 2019
                NHTSA ID No.:          11173802
  24            VIN:                   2C4RC1GG7HR****
                Vehicle Type:          2017 Chrysler Pacifica
  25
                I PURCHASED A USED 2017 CHYRLSER PACIFICA AND
  26            COULD NOT GET MY UCONNECT TO WORK.
  27            I FOUND OUT THAT THE PREVIOUS OWNER
                MAINTAINS THE UCONNECT ACCESS ACCOUNT
  28            UNTIL THEY CANCEL IT. THEY CAN UNLOCK, START
                                               - 17 -
                                     CLASS ACTION COMPLAINT
Case 2:19-cv-08268-CAS-KS Document 1 Filed 09/24/19 Page 18 of 41 Page ID #:18


                AND IF WANTED STEAL MY CAR USING THEIR CELL
  1             PHONE. UCONNECT DOES NOT CANCEL THE
                ACCOUNT WHEN THE CAR IS SOLD SO THE PREVIOUS
  2             OWNER MAINTAINS THE ACCOUNT UNTIL THEY
                CANCEL IT. THIS IS VERY DANGEROUS AS THE
  3             PREVIOUS OWNER CAN EFFECT THE OPERATION OF
                THE VEHICLE WITHOUT THE NEW OWNER'S
  4             KNOWLEDGE.
  5
                Date of Complaint:     March 7, 2018
  6             Date of Incident:      March 1, 2018
                NHTSA ID No.:          11076628
  7             VIN:                   2C4RC1GG1HR****
                Vehicle Type:          2017 Chrysler Pacifica
  8
                LEASED A NEW PACIFICA A FEW MONTHS AGO.
  9             AROUND THE END OF FEBRUARY THE VEHICLE
                STALLED WHILE PARKED. THEN WHILE STARTING
  10            UP THE VEHICLE IN MARCH THE VEHICLE
                INFORMATION SYSTEM SCREEN SHUT OFF FOR NO
  11            REASON, THIS INCLUDED SENSORS, BACK UP
                CAMERAS , NAV , CLIMATE, RADIO ETC.
  12

  13            Date of Complaint:     February 22, 2018
                Date of Incident:      February 5, 2018
  14            NHTSA ID No.:          11074402
                VIN:                   2C4RC1EG0HR****
  15            Vehicle Type:          2017 Chrysler Pacifica
  16            THE NAVIGATION SCREEN RATHER IT’S THE RADIO,
                NAV, AIR SHUTS COMPLETELY DOWN/FREEZES UP
  17            ALONG WITH THE TVS AT TIMES.
  18
                Date of Complaint:     January 24, 2018
  19            Date of Incident:      January 24, 2018
                NHTSA ID No.:          11064640
  20            VIN:                   2C4RC1EG7HR****
                Vehicle Type:          2017 Chrysler Pacifica
  21
                THE CONSUMER STATED THE UCONNECT STOPPED
  22            WORKING AS WELL AS THE AIRBAG. *JS *JS
  23
                Date of Complaint:     January 20, 2018
  24            Date of Incident:      December 10, 2017
                NHTSA ID No.:          11063934
  25            VIN:                   2C4RC1BG3HR****
                Vehicle Type:          2017 Chrysler Pacifica
  26
                THE RADIO STOPS WORKING WHILE GOING DOWN
  27            THE ROAD LISTENING TO IT RADIO/USB EITHER
                ONE...YOU HAVE TO PULL OFF THE ROAD, TURN THE
  28            CAR OFF AND START THE CAR BACK UP TO GET THE
                                               - 18 -
                                     CLASS ACTION COMPLAINT
Case 2:19-cv-08268-CAS-KS Document 1 Filed 09/24/19 Page 19 of 41 Page ID #:19


                RADIO TO START WORKING AGAIN
  1

  2             Date of Complaint:     January 4, 2018
                Date of Incident:      July 28, 2017
  3             NHTSA ID No.:          11058428
                VIN:                   2C4RC1EG5HR****
  4             Vehicle Type:          2017 Chrysler Pacifica
  5             INTERMITTENT UCONNECT FUNCTIONALITY.
                SCREEN WOULD GO DARK, NAVIGATION NON
  6             RESPONSIVE, RANDOM ACCESSORY CONTROLS NON
                RESPONSIVE, THE CHRYSLER HELP BUTTON & 911
  7             BUTTON WAS NON RESPONSIVE. INCREASED RPM AT
                IDEAL, PARKED OR AT BREAK. BREAK FADE &
  8             RANDOM LURCHING AT TRAFFIC STOPS. AFTER
                ABOUT 2 WEEKS COMPLETE BREAK FAILURE & ALL
  9             OTHER ELECTRICAL COMPONENTS OBSERVED
                FAILED. A PHONE CALL TO CHRYSLER ON
  10            PERSONNEL PHONE RESULTED IN CHRYSLER
                SENDING A FLATBED WRECKER FOR TRANSPORT TO
  11            DEALER SERVICE CENTER IN LEBANON, OHIO.
                FORTUNATELY IT ALL HAPPENED 2 DAYS BEFORE A
  12            TRIP OVER THE SMOKEY MOUNTAINS, INSTEAD OF
                WHILE ACTUALLY CROSSING THE MOUNTAINS.
  13            AFTER REPAIRS AT LEBANON, OHIO CHRYSLER. A
                VAGUE DESCRIPTION FROM SERVICE CENTER THAT
  14            IT WAS AN ELECTRICAL SYSTEM FAILURE & THEY
                REPLACED BATTERY. ALL EVENTS LISTED ABOVE
  15            DURING THE 2 WEEKS OCCURRED DURING NORMAL
                DRIVING IN TOWN & ON HIGHWAY.
  16

  17            Date of Complaint:     December 29, 2017
                Date of Incident:      October 14, 2017
  18            NHTSA ID No.:          11057493
                VIN:                   2C4RC1GG0HR****
  19            Vehicle Type:          2017 Chrysler Pacifica
  20            THE UCONNECT ENTERTAINMENT SYSTEM WILL
                ALSO MALFUNCTION FROM TIME TO TIME. SEVERAL
  21            SOFTWARE UPDATES HAVE BEEN INITIATED,
                ADDRESSING WINDOW AND TRANSMISSION
  22            CONCERNS ACCORDING TO THE DEALERSHIP'S
                SERVICE DEPARTMENT. YET, THE VEHICLE DOES
  23            NOT FUNCTION PROPERLY, WHERE IDLE AND
                TRANSMISSION FUNCTIONING OFTEN APPEARS
  24            COMPROMISED (ROUGH IDLE, ROUGH SHIFTING,
                SUDDEN RPM INCREASES AND ACCELERATION
  25            BURSTS WHEN SHIFTING FROM REVERSE TO DRIVE).
                I FEAR THIS CAR IS NOT SAFE FOR MY WIFE AND
  26            THREE YOUNG CHILDREN.
  27
                Date of Complaint:     September 20, 2017
  28            Date of Incident:      September 6, 2017
                                               - 19 -
                                     CLASS ACTION COMPLAINT
Case 2:19-cv-08268-CAS-KS Document 1 Filed 09/24/19 Page 20 of 41 Page ID #:20


                   NHTSA ID No.:          11024613
  1                VIN:                   2C4RC1BG6HR ****
                   Vehicle Type:          2017 Chrysler Pacifica
  2
                   AFTER FOLLOWING GIVEN INSTRUCTIONS MY RADIO
  3                UCONNECT SYSTEM HAS BECOME NONFUNCTIONAL
  4                I HAVE BEEN TOLD BY THE MANUFACTURER I HAVE
                   TO WAIT FOR AN UPDATE OR A FIX. IT HAS BEEN
  5                OVER A WEEK ALREADY...UPDATED 10/25/17 *BF
  6                UPDATED 10/27/2017*JS
  7                Date of Complaint:     August 17, 2017
                   Date of Incident:      July 1, 2017
  8                NHTSA ID No.:          11016084
                   VIN:                   N/A
  9                Vehicle Type:          2017 Chrysler Pacifica
  10               MY TOUCH SCREEN IS UNRESPONSIVE THREE
                   FOURTHS OF THE TIME THAT I TRY IT. YOU ARE
  11               GOING TO MAKE ME PUT A SPECIFIC DATE HERE BUT
                   THAT DOES NOT APPLY BECAUSE IT'S BEEN SINCE
  12               THE BEGINNING AND HERE I AM AND IT RIGHT NOW
                   AND IT'S DOING IT AGAIN.
  13
                   Date of Complaint:     June 12, 2017
  14               Date of Incident:      May 21, 2017
                   NHTSA ID No.:          10994417
  15               VIN:                   2C4RC1BG2HR****
                   Vehicle Type:          2017 Chrysler Pacifica
  16
                   THE SCREEN SWITCH TO THE APP PAGE AND WOULD
  17               NOT SWITCH BACK
  18
             36.     As the preceding complaints demonstrate, lessees and purchasers of
  19
       the defective Vehicles have lodged a multitude of complaints regarding defects with
  20
       the infotainment system, though which Defendant was on notice of the defect.
  21
          E. Defendant Has Acknowledged These Defects
  22
             37.     Defendant has knowledge of the defective infotainment system as
  23
       shown by the fact that Defendant’s representatives, dealers, and technicians have
  24
       admitted that the infotainment defects is a known and pervasive problem:
  25
                   Date of Complaint:     July 24, 2019
  26               Date of Incident:      May 8, 2019
                   NHTSA ID No.:          11234476
  27               VIN:                   2C4RC1N71KR****
                   Vehicle Type:          2019 Chrysler Pacifica
  28
                                                  - 20 -
                                        CLASS ACTION COMPLAINT
Case 2:19-cv-08268-CAS-KS Document 1 Filed 09/24/19 Page 21 of 41 Page ID #:21


                THE HANDS-FREE AND BLUETOOTH FEATURE OF MY
  1             RADIO STOPPED WORKING 3 MONTHS AGO. I HAVE
                BEEN IN TO CHRYSLER SERVICE IN FORT COLLINS
  2             FIVE TIMES TO HAVE IT FIXED. THE LAST TIME
                WAS TWO WEEKS AGO AND THEY SAID THEY
  3             WERE GOING TO JUST ORDER A NEW RADIO. I
                STILL HAVEN'T HEARD ANYTHING FROM THEM.
  4             THE SERVICE MANAGER, BOB LEE, SAYS IT'S
                CHRYSLER'S FAULT. I JUST WANT THIS THING
  5             FIXED. 3 MONTHS IS JUST RIDICULOUS. THIS IS AS
                MUCH A SAFETY PROBLEM AS IT IS AN
  6             INCONVENIENCE.
  7
                Date of Complaint:     February 2, 2019
  8             Date of Incident:      January 31, 2019
                NHTSA ID No.:                11173643
  9             VIN:                   2C4RC1EG9JR****
                Vehicle Type:                2018 Chrysler Pacifica
  10
                ON NUMEROUS OCCASIONS THE NAVIGATION
  11            SCREEN WOULD GO BLACK OR FREEZE UP. ON
                MULTIPLE OCCASIONS THE UCONNECT THEATER
  12            WOULD NOT WORK. EVERYTIME WE TOOK IT TO
                THE DEALERSHIP SAID IT WAS FINE AND DIDN'T
  13            INVESTIGATE THE ISSUE. RECENTLY, WE WENT TO
                THE STORE MADE SEVERAL STOPS AT DIFFERENT
  14            STORES ON OUR LAST STOP THE VAN WOULD NOT
                RECOGNIZE THE KEYS. WE COULDN'T LOCK OR
  15            UNLOCK THE VAN. I HAD TO PULL OUT THE
                EMERGENCY KEY TO GET INTO THE VAN. ONCE
  16            INSIDE THE VAN DIDN'T RECOGNIZE THE KEYS. I
                ENDED UP HAVING TO GOOGLE THE ISSUE FOR A
  17            WORK AROUND TO GET HOME. THE ENTIRE RIDE
                THERE WAS A DISPLAY STATING THAT THE KEY
  18            WAS NOT IN THE VEHICLE. WE MADE ON MORE STOP
                AND AN LEFT THE VAN RUNNING. TEN MINUTES
  19            LATER IT RECOGNIZED THE KEY AND A UCONNECT
                STARTING WORKING AGAIN. THE VAN IS A 2018 AND
  20            LESS THAN A YEAR OLD. THIS IS UNACCEPTABLE
                FOR A NEW VEHICLE.
  21

  22            Date of Complaint:     April 16, 2018
                Date of Incident:      October 27, 2018
  23            NHTSA ID No.:          11196663
                VIN:                   2C4RC1EG2JR****
  24            Vehicle Type:          2018 Chrysler Pacifica
  25            THE DRIVERS SCREEN (NAVIGATION , BACK UP
                CAMERA, DVD,ETC) FREEZES REGULARLY. THIS
  26            MEANS THAT OFTEN THE BACKUP CAMERA IS
                UNAVAILABLE, AT TIMES THE MOVIE SHOWS EVEN
  27            WHILE DRIVING. I HAVE REPORTED IT SEVERAL
                TIMES TO CHRYSLER’S UCONNECT TEAM WITH
  28            NO RESOLUTION. MY CASE MANAGER IS NO
                                               - 21 -
                                     CLASS ACTION COMPLAINT
Case 2:19-cv-08268-CAS-KS Document 1 Filed 09/24/19 Page 22 of 41 Page ID #:22


                LONGER ANSWERING MY CALLS. I HAVE VIDEOS
  1             OF THE MALFUNCTION. THE DEALERSHIP HAS
                ASKED ME TO BRING THE CAR IN 5 TIMES
  2             ALREADY, WITH NO RESOLUTION, BUT THEIR ‘PLAN’
                IS TO JUST HAVE ME KEEP BRINGING IT IN BUT SAID
  3             THEY CANNOT REPLACE THE SCREEN/DEVICE. IT IS
                A SAFETY ISSUE THAT I CANNOT RELIABLY ACCESS
  4             MY REAR CAMERA OR CHANGE APPLICATIONS. I
                HAVE VIDEOS OF MULTIPLE IMSTAMCES
  5

  6             Date of Complaint:     March 6, 2019
                Date of Incident:      February 28, 2019
  7             NHTSA ID No.:          11184720
                VIN:                   2C4RC1B67JR****
  8             Vehicle Type:          2018 Chrysler Pacifica
  9             WHEN I BOUGHT MY PACIFICA THE AUDIO USED TO
                GO LOUD AND SOFT. THE NEXT THING THAT
  10            HAPPENED WAS THE FM WOULD FLIP TO AM AND
                THE RADIO STATIONS WOULD CHANGE, U-CONECT
  11            WOULD CALL THE LAST PERSON I HAD CALLED THE
                DAY BEFORE, AND FLIP TO CLIMATE CONTROL.
  12            THEN, IT STARTED STALLING OUT AT
                INTERSECTIONS, A CLEAR AND PLEASANT
  13            DANGER!!! THE CAR WAS SITTING AT A LIGHT
                WAITING TO TURN ONE TIME AND GOING STRAIGHT
  14            THE OTHER TIME. BOTH TIMES IT HAD TO BE
                RESTARTED, HOLDING UP TRAFFIC. I AM NOW
  15            CONCERNED THIS WILL HAPPEN WHILE IN MOTION.
                OTHERS ON FACEBOOK HAVE SAID THIS HAS
  16            ALSO THIS HAPPENED TO THEM AND CHRYSLER
                KNOWS ABOUT IT, BUT CAN’T DO ANYTHING
  17            ABOUT IT BECAUSE THEY DON’T HAVE A FIX FOR
                IT. I HAVE HAD MY CAR INTO THE DEALER THREE
  18            TIMES NOW.
  19
                Date of Complaint:     June 27, 2018
  20            Date of Incident:      March 23, 2018
                NHTSA ID No.:          11104219
  21            VIN:                   2C4RC1EG1JR****
                Vehicle Type:          2018 Chrysler Pacifica
  22
                SINCE WE PURCHASED THE VEHICLE 3 MONTHS AGO,
  23            DEALER HASN’T BEEN ABLE TO CORRECT
                PROBLEMS WITH BLUETOOTH CONNECTIVITY
  24            MEMORY AND GPS MEMORY. THEY’VE REPLACED
                THE RADIO ONCE BUT THAT DIDN’T CORRECT
  25            ISSUES. PER DEALERSHIP, CHRYSLER HAS ‘RADIO
                RESTRICTION’ SO THEY DON’T KNOW WHEN
  26            ANOTHER MIGHT BE AVAILABLE. SEEMS MORE OF A
                SOFTWARE ISSUE THAT THEY DON’T SEEM TO KNOW
  27            HOW TO CORRECT
  28
                                               - 22 -
                                     CLASS ACTION COMPLAINT
Case 2:19-cv-08268-CAS-KS Document 1 Filed 09/24/19 Page 23 of 41 Page ID #:23


                   Date of Complaint:     February 27, 2019
  1                Date of Incident:      February 19, 2019
                   NHTSA ID No.:          11221047
  2                VIN:                   2C4RC1EG3HR****
                   Vehicle Type:          2017 Chrysler Pacifica
  3
                   THE UCONNECT SYSTEM HAS GONE OUT IN MY CAR (
  4                SCREEN GOES BLACK) OVER A DOZEN TIMES IN 2
                   YEARS. WE ARE UNABLE TO USE FEATURES SUCH AS
  5                BACKUP CAM, TEMP CONTOLS, NAVIGATION, RADIO
                   ETC. IT HAS BEEN TO THE DEALER 6 TIMES AND
  6                NO PERMANENT FIX HAS BEEN FOUND. LAST WEEK I
                   RE-SET THE FUSE IN ORDER TO GET IT TO WORK.
  7
                   Date of Complaint:     September 20, 2017
  8                Date of Incident:      September 6, 2017
                   NHTSA ID No.:          11024613
  9                VIN:                   2C4RC1BG6HR ****
                   Vehicle Type:          2017 Chrysler Pacifica
  10
                   AFTER FOLLOWING GIVEN INSTRUCTIONS MY RADIO
  11
                   UCONNECT SYSTEM HAS BECOME NONFUNCTIONAL
  12               I HAVE BEEN TOLD BY THE MANUFACTURER I
                   HAVE TO WAIT FOR AN UPDATE OR A FIX. IT HAS
  13               BEEN OVER A WEEK ALREADY...UPDATED 10/25/17
  14               *BF

  15
             38.     Several of Chrysler models have the same problem with their
  16
       infotainment systems. Multiple Chrysler drivers have complained that their
  17
       infotainment systems have been similarly defective.
  18
                   Date of Complaint:     August 15, 2018
  19               Date of Incident:      April 1, 2018
                   NHTSA ID No.:          11120139
  20               VIN:                   N/A
                   Vehicle Type:          2017 Chrysler 300
  21
                   BACK UP CAMERA NOT WORKING, HAS BEEN TO THE
  22               SHOP TWICE FOR REPAIR. 1ST TIME WAS SOFTWARE
                   UPDATE, DIDN'T RESOLVE AS STILL WORKING
  23               RANDOMLY, 2ND TIME U05 RECALL , AGAIN DID'T
                   WORK, WILL BE TAKING TO DEALERSHIP AGAIN FOR
  24               RESOLUTION. STARTED DAY AFTER PURCHASE, AND
                   HAS BEEN GOING ON NOW 4 MONTHS
  25

  26               Date of Complaint:     August 19, 2017
                   Date of Incident:      August 1, 2017
  27               NHTSA ID No.:          11120139
                   VIN:                   2C3CCABG1HH****
  28               Vehicle Type:          2017 Chrysler 300
                                                  - 23 -
                                        CLASS ACTION COMPLAINT
Case 2:19-cv-08268-CAS-KS Document 1 Filed 09/24/19 Page 24 of 41 Page ID #:24



  1                LREAR CAMERA LOCKS UP ON SCREEN AND YOU
                   CAN NOT DO ANYTHING WITH COMPUTER,VEHICLE
  2                MUST BE TURNED OFF AND RESTARTED
  3
                   Date of Complaint:     July 17, 2019
  4                Date of Incident:      September 21, 2018
                   NHTSA ID No.:          11120139
  5                VIN:                   2C3CCAPT1JH****
                   Vehicle Type:          2018 Chrysler 300
  6
                   HAVE SEVERAL “BUGS” WITH
  7                STEREO/NAV/UCONNECT. RADIO PRESETS
                   DISAPPEAR. NAV VOLUME DECREASES ON ITS OWN.
  8                BLUETOOTH USE INTERRUPTS NAV...MY LOCAL
                   DEALER AND “UCONNECT CASE MANAGER” TOLD
  9                ME MONTHS AGO THAT I NEED A NEW SYSTEM YET
                   IT HASN’T BEEN APPROVED/ORDERED. VERY
  10               DISAPPOINTED WITH CHRYSLER CUSTOMER
                   SERVICE.
  11
          F. Defendant’s Warranty
  12
             39.     Defendant issued to all original purchasers and lessees, including
  13
       Plaintiffs and the Class, a written manufacturer’s warranty. This warranty “covers
  14
       the cost of all parts and labor needed to repair any item on you vehicle when it left
  15
       the manufacturing plant that is defective in material, workmanship or factory
  16
       preparation” and that “[t]here is no list of covered parts since the only exception are
  17
       tires and Unwired headphones.”
  18
             40.     Defendant’s warranty states that “You pay nothing for these repairs”
  19
       and that the repairs “including all parts and labor connected with them – will be
  20
       made by you dealer at no charge, using new or remanufactured parts.”
  21
             41.     However, Defendant knew or should have known of the defects at the
  22
       time of sale or lease of the Vehicles. However, Plaintiffs and Class members had
  23
       no such knowledge. The defects were latent in nature because they are not obvious
  24
       or reasonably ascertainable upon examination.
  25
             42.     Despite having more than adequate opportunity to remedy the defect,
  26
       Defendant has failed to do so and, in many instances, has merely repaved defective
  27
       components with defective components.
  28
                                                  - 24 -
                                        CLASS ACTION COMPLAINT
Case 2:19-cv-08268-CAS-KS Document 1 Filed 09/24/19 Page 25 of 41 Page ID #:25



  1          43.     Defendant concealed and continues to conceal the fact that the
  2    Vehicles contain a defective infotainment system. Defendant also continues to
  3    conceal the fact that the replacement components it provides are equally defective.
  4    Despite its knowledge of this defect, Defendant continues to sell defective Vehicles
  5    that contain the defective infotainment system. Therefore, Plaintiffs did not and
  6    could not discover this defect through reasonable diligence.
  7          44.     Plaintiffs and Class members reasonably relied on Defendant’s
  8    warranties regarding the quality and other material characteristics of their Vehicles,
  9    including but not limited to, the representation that the Vehicles contained no
  10   known defects at the time of sale or lease.
  11                                 CLASS ALLEGATIONS
  12         45.     Plaintiffs bring this action on behalf of themselves, and on behalf of all
  13   others similarly situated, and as a member of the Class defined as follows:
  14               Class 1 (National Class):       All persons or entities
                   whopurchased or leased a Chrysler Pacifica or 300 for the
  15               model years 2017-2019.
  16               Class 2 (California Class): All persons or entities who
                   purchased or leased a Chrysler Pacifica or 300 for the model
  17               years 2017-2019 in the State of California.
  18
             46.     Excluded from the Class are (1) Defendant and any entity in which
  19
       Defendant has a controlling interest, and its legal representatives, officers, directors,
  20
       employees, assigns and successors; (2) the Judge to whom this case is assigned and
  21
       any member of the Judge’s staff or immediate family; and (3) Class Counsel.
  22
             47.     Plaintiffs reserve the right to amend or otherwise alter the class
  23
       definitions presented to the Court at the appropriate time, or to propose or eliminate
  24
       sub-classes, in response to facts learned through discovery, legal arguments
  25
       advanced by Defendants or otherwise.
  26
             48.     This action has been brought and may be properly maintained as a
  27
       class action pursuant to Federal Rules of Civil Procedure, Rule 23 and other
  28
                                                - 25 -
                                      CLASS ACTION COMPLAINT
Case 2:19-cv-08268-CAS-KS Document 1 Filed 09/24/19 Page 26 of 41 Page ID #:26



  1    applicable laws.
  2          49.     Numerosity of the Class: Members of the Class are so numerous that
  3    their individual joinder is impracticable. The precise number of Class members and
  4    their addresses are known to Plaintiffs or will be known to Plaintiffs through
  5    discovery. Class members may be notified of the pendency of this action by mail,
  6    electronic mail, the Internet, or published notice.
  7          50.     Existence of Predominance of Common Questions of Fact and
  8    Law: Common questions of law and fact exist as to all members of the Class.
  9    These questions predominate over any questions affecting only individual Class
  10   members. These common legal and factual questions include:
  11          a. Whether infotainment system in Chrysler Vehicles are defective at the
  12               time they are sold or leased;
  13          b. Whether Defendant’s express warranty covers the defect;
  14          c. Whether Defendant breached express warranties in relation to its
  15               Vehicles;
  16          d. Whether Defendant breached the implied warranties in relation to its
  17               Vehicles;
  18          e. Whether Defendant knew about the defect(s), and if so, for how long;
  19          f. Whether Defendant violated Civil Code §1770(a)(5) or the CLRA;
  20          g. Whether Defendant violated Civil Code §1770(a)(7) or the CLRA;
  21          h. Whether Defendant violated Civil Code §1770(a)(9) or the CLRA;
  22          i. Whether Defendant’s conduct in connection with their defective
  23               infotainment system in its Vehicles is an unlawful business practice;
  24          j. Whether Defendant’s conduct in connection with their defective
  25               infotainment system in its Vehicles is an unfair business practice; and
  26          k. The nature and extent of class-wide injury and the measure of damages
  27               for the injury.
  28
                                                 - 26 -
                                       CLASS ACTION COMPLAINT
Case 2:19-cv-08268-CAS-KS Document 1 Filed 09/24/19 Page 27 of 41 Page ID #:27



  1          51.     Typicality: Plaintiffs’ claims are typical of the claims of the members
  2    of the classes they represent because Plaintiffs purchased a Chrysler vehicle with an
  3    infotainment system, and the infotainment system failed because of a common
  4    defect. Plaintiffs and the members of the classes they represent sustained the same
  5    or similar types of damages and losses.
  6          52.     Adequacy: Plaintiffs are an adequate representative of the Class they
  7    seek to represent because their interests do not conflict with the interests of the
  8    members of the class(es) Plaintiffs seeks to represent. Plaintiffs have retained
  9    counsel competent and experienced in complex class action litigation and Plaintiffs
  10   intend to prosecute this action vigorously. The interests of members of each Class
  11   will be fairly and adequately protected by Plaintiffs and his counsel.
  12         53.     Superiority and Substantial Benefit: The class action is superior to
  13   other available means for the fair and efficient adjudication of Plaintiffs and the
  14   Class members’ claims. The damages suffered by each individual Class member
  15   may be limited. Damages of such magnitude are small given the burden and
  16   expense of individual prosecution of the complex and extensive litigation
  17   necessitated by Defendant’s conduct. Further, it would be virtually impossible for
  18   the Class members to redress the wrongs done to them on an individual basis. Even
  19   if members of the Class themselves could afford such individual litigation, the court
  20   system could not. Individualized litigation increases the delay and expense to all
  21   parties and the court system, due to the complex legal and factual issues of the case.
  22   By contrast, the class action device presents far fewer management difficulties, and
  23   provides the benefits of single adjudication, economy of scale, and comprehensive
  24   supervision by a single court.
  25         54.     The Class(es) should also be certified because:
  26               a. The prosecution of separate actions by individual members of the
  27   Class would create a risk of inconsistent or varying adjudications with respect to
  28   individual Class members which would establish incompatible standards of conduct
                                                  - 27 -
                                        CLASS ACTION COMPLAINT
Case 2:19-cv-08268-CAS-KS Document 1 Filed 09/24/19 Page 28 of 41 Page ID #:28



  1    for Defendants;
  2                 b. The prosecution of separate actions by individual members of the
  3    Class would create a risk of adjudication with respect to them, which would, as a
  4    practical matter, be dispositive of the interests of the other Class members not
  5    parties to the adjudications, or substantially impair or impede their ability to protect
  6    their interests; and
  7                 c. Defendant has acted or refused to act on grounds generally applicable
  8    to the Class, and/or the general public, thereby making appropriate final and
  9    injunctive relief with respect to the Classes as a whole.
  10
                             FIRST CAUSE OF ACTION
  11     BREACH OF EXPRESS WARRANTY – VIOLATION OF MAGNUSON-
  12                          MOSS WARRANTY ACT
               (By Plaintiff and National Class against all Defendants)
  13
             55.      Plaintiffs re-allege, and incorporates by reference, the preceding
  14
       paragraphs of this Complaint, as though fully set forth herein
  15
             56.      The Defective Vehicles are consumer products as defined in 15 U.S.C.
  16
       § 2301(1).
  17
             57.      Plaintiffs and Class members are consumers as defined in 15 U.S.C. §
  18
       2301(3).
  19
             58.      Defendant is a supplier and warrantor as defined in 15 U.S.C. §
  20
       2301(4) and (5).
  21
             59.      15 U.S.C. § 2301(d)(1)(A) and/or § 2301(d)(3)(C) is satisfied because
  22
       Plaintiffs properly invoke jurisdiction under the Class Action Fairness Act.
  23
             60.      In the course of selling the defective Vehicles, Defendant expressly
  24
       warranted in Defendant’s limited warranties that “covers the cost of all parts and
  25
       labor needed to repair any item on you vehicle when it left the manufacturing plant
  26
       that is defective in material, workmanship or factory preparation” and that “[t]here
  27
       is no list of covered parts since the only exception are tires and Unwired
  28
                                                 - 28 -
                                       CLASS ACTION COMPLAINT
Case 2:19-cv-08268-CAS-KS Document 1 Filed 09/24/19 Page 29 of 41 Page ID #:29



  1    headphones.”
  2          61.    Upon information and belief, Defendant’s standard warranty language
  3    is identical for all defective Vehicles sold nationwide.
  4          62.    Defendant did not provide at the time of sale, and has not provided
  5    since then, Vehicles conforming to its express warranties.
  6          63.    Defendant breached and continues to breach express warranties
  7    because the defective infotainment systems were present in the defective Vehicles
  8    at the time of sale.
  9          64.    Defendant breached and continues to breach express warranties
  10   because Defendant did not (and does not) cover the full expenses associated with
  11   repairing and/or replacing the defective infotainment systems in Plaintiffs’ and the
  12   Class members’ defective Vehicles.
  13         65.    Plaintiffs have attempted to have their Vehicle repaired under the
  14   warranty. Defendant breached and continues to breach express warranties because it
  15   merely provides a software update or replaces the defective components with
  16   additional defective components and is unable to successfully repair the defects in
  17   Plaintiffs’ and the Class members’ defective Vehicles, despite having had
  18   reasonable opportunities to do so. As such, the express warranties fail their essential
  19   purpose.
  20         66.    Defendant’s refusal to provide an adequate repair or replacement
  21   violates 15 U.S.C. § 2304.
  22         67.    Despite the fact that the Vehicles’ infotainment systems continue to
  23   fail despite being “repaired,” Defendant continues to replace the defective parts
  24   with identical or substantially similar defective parts. Thus, the defect is inherent
  25   and permanent in nature.
  26         68.    Defendant fraudulently concealed material information from Plaintiffs
  27   and the Class regarding the existence and extent of the defects. Defendant also
  28   fraudulently concealed the material fact that the replacement components were
                                                - 29 -
                                      CLASS ACTION COMPLAINT
Case 2:19-cv-08268-CAS-KS Document 1 Filed 09/24/19 Page 30 of 41 Page ID #:30



  1    defective. Therefore, any limitations imposed by Defendant as to the scope of its
  2    obligations under the express warranties to repair and replace defective parts and/or
  3    any disclaimers in the written warranties prepared by Defendant that purport to
  4    preclude recovery by Plaintiffs or the Class members are unconscionable, both
  5    substantively and procedurally, and are unenforceable as a matter of law.
  6          69.    Any such limitations or exclusions have been imposed unilaterally by
  7    Defendant via adhesive, “take it or leave it” contracts with no ability by Plaintiffs or
  8    the Class members to negotiate the substance or coverage of the warranties, and
  9    Plaintiffs and the Class members did not have any meaningful choices of
  10   reasonably available alternative sources of supply of suitable Vehicles free of the
  11   above unconscionable conditions.
  12         70.    Furthermore, Defendant’s express warranty fails in its essential
  13   purpose because the contractual remedy is insufficient to make Plaintiffs and the
  14   Class members whole and because Defendant has failed and/or refused to
  15   adequately provide the promised remedies within a reasonable time.
  16         71.    Also, as alleged herein, at the time that Defendant warranted and sold
  17   the Vehicles, it knew that the Vehicles were inherently defective, and Defendant
  18   wrongfully and fraudulently misrepresented and/or concealed material facts
  19   regarding the Vehicles. Plaintiffs and the Class members were therefore induced to
  20   purchase the Vehicles under false and/or fraudulent pretenses.
  21         72.    Further, the enforcement under these circumstances of any limitations
  22   whatsoever on the recovery of incidental and/or consequential damages is barred
  23   because any such limitations work to reallocate the risks between the parties in an
  24   unconscionable and objectively unreasonable manner, and result in overly harsh or
  25   one-sided results that shock the conscience, especially in light of the fact that
  26   Defendant simply placed defective components in the Vehicles when those
  27   Vehicles are brought in for repairs.
  28
                                                - 30 -
                                      CLASS ACTION COMPLAINT
Case 2:19-cv-08268-CAS-KS Document 1 Filed 09/24/19 Page 31 of 41 Page ID #:31



  1          73.     Moreover, many of the damages flowing from the Vehicles cannot be
  2    resolved by the limited remedies contained in the express warranty as those
  3    incidental and consequential damages have already been suffered due to
  4    Defendant’s fraudulent conduct as alleged herein and due to their failure to provide
  5    such limited remedy within a reasonable time. Therefore, any limitation on
  6    Plaintiffs’ and the Class members’ remedies would cause the available remedy to be
  7    insufficient to make them whole.
  8          74.     Defendant was previously provided notice of the defects in the
  9    Vehicles by numerous customer complaints, letters, emails, and other
  10   communications from Class members, dealers, and other repair facilities.
  11         75.     Plaintiffs and the Class members have suffered damages directly and
  12   proximately caused by Defendant’s breach of the express warranty and are entitled
  13   to recover damages including, but not limited to, out of pocket expenses and
  14   diminution of value.
  15
                           SECOND CAUSE OF ACTION
  16   BREACH OF IMPLIED WARRANTY – MAGNUSON-MOSS WARRANTY
  17                                    ACT
            (By Plaintiffs and the National Class against all Defendants)
  18
             76.     Plaintiffs re-allege, and incorporates by reference, the preceding
  19
       paragraphs of this Complaint, as though fully set forth herein.
  20
             77.     Plaintiffs bring this claim on behalf of the Nationwide Class.
  21
             78.     The Vehicles are “consumer products” within the meaning of 15
  22
       U.S.C. § 2301.
  23
             79.     Plaintiffs and members of the Class are “consumers” within the
  24
       meaning of 15 U.S.C. § 2301 because they are persons entitled under applicable
  25
       state law to enforce against the warrantor the obligations of its express and implied
  26
       warranties.
  27

  28
                                                - 31 -
                                      CLASS ACTION COMPLAINT
Case 2:19-cv-08268-CAS-KS Document 1 Filed 09/24/19 Page 32 of 41 Page ID #:32



  1          80.    Defendant is a “supplier” of consumer products to consumers and a
  2    “warrantor” within the meaning of 15 U.S.C. § 2301.
  3          81.    15 U.S.C. § 2310(d)(1)(A) and/or § 2310(d)(3)(C) is satisfied because
  4    Plaintiffs properly invoke jurisdiction under the Class Action Fairness Act.
  5          82.    Section 2310(d)(1) of Chapter 15 of the United States Code provides a
  6    cause of action for any consumer who is damaged by the failure of a warrantor to
  7    comply with a written or implied warranty.
  8          83.    Defendant made written and implied warranties regarding the Vehicles
  9    to Plaintiffs and Class members within the meaning of 15 U.S.C. § 2301. Defendant
  10   provided Plaintiffs and other Class members an implied warranty of merchantability
  11   within the meaning of the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(7).
  12         84.    Defendant breached the implied warranty of merchantability because
  13   the Vehicles were not fit for the ordinary purpose for which such goods are used.
  14   As described throughout the Complaint, the Vehicles contain defects which render
  15   them unsafe, inconvenient, and imperfect such that Plaintiffs and Class members
  16   would not have purchased the Vehicles had they known of the defects.
  17         85.    Pursuant to 15 U.S.C. § 2310(e), Plaintiffs are entitled to bring this
  18   class action and are not required to give Defendant notice and an opportunity to
  19   cure until such time as the Court determines the representative capacity of Plaintiffs
  20   pursuant to Rule 23 of the Federal Rules of Civil Procedure.
  21         86.    Plaintiffs, individually and on behalf of the other Class members, seek
  22   all damages permitted by law, including diminution in value of their Vehicles, in an
  23   amount to be proven at trial.
  24         87.    In addition, pursuant to 15 U.S.C. § 2310(d)(2), Plaintiffs and the other
  25   Class members are entitled to recover a sum equal to the aggregate amount of costs
  26   and expenses (including attorneys’ fees based on actual time expended) determined
  27   by the Court to have reasonably been incurred by Plaintiffs and the other Class
  28   members in connection with the commencement and prosecution of this action.
                                                 - 32 -
                                       CLASS ACTION COMPLAINT
Case 2:19-cv-08268-CAS-KS Document 1 Filed 09/24/19 Page 33 of 41 Page ID #:33



  1          88.     Further, Plaintiffs and the Class are also entitled to equitable relief
  2    under 15 U.S.C. § 2310(d)(1) and damages as a result of Defendant’s violation of
  3    its written and/or implied warranties.
  4                                 THIRD CAUSE OF ACTION
  5
                               BREACH OF EXPRESS WARRANTY
                   (By Plaintiff and the California Subclass against all Defendants)
  6
             89.     Plaintiffs re-allege, and incorporates by reference, the preceding
  7
       paragraphs of this Complaint, as though fully set forth herein.
  8
             90.     Defendant expressly warranted to Plaintiffs and class members, among
  9
       other things, that its limited warranties “covers the cost of all parts and labor needed
  10
       to repair any item on your vehicle when it left the manufacturing plant that is
  11
       defective in material, workmanship or factory preparation.”
  12
             91.     This express warranty was part of basis of the bargain for Plaintiffs
  13
       and Class members, and Plaintiffs and Class members reasonably relied on it.
  14
             92.     Plaintiffs’ infotainment system was defective within the warranty
  15
       period, as alleged herein, indeed it was defective when it was first sold to Plaintiffs.
  16
             93.     Defendant has refused and/or failed to properly repair and/or cover
  17
       Plaintiffs for this defect. Defendant has similarly failed to repair and/or cover Class
  18
       members for costs associated with the defect in the infotainment system of Chrysler
  19
       Vehicles.
  20
             94.     Defendant breached the express warranty by failing to cover Plaintiffs
  21
       and Class members for repairs and other costs associated with the defective
  22
       infotainment systems in the Chrysler Vehicles.
  23
             95.     As a result of Defendant’s breach, Plaintiffs and the Class members
  24
       have suffered damages and/or are entitled to restitution, including but not limited to,
  25
       the cost of the purchase associated with infotainment system, the cost of repair,
  26
       and/or the cost of inspection and/or replacement with a non-defective infotainment
  27
       system.
  28
                                                 - 33 -
                                       CLASS ACTION COMPLAINT
Case 2:19-cv-08268-CAS-KS Document 1 Filed 09/24/19 Page 34 of 41 Page ID #:34



  1                              FOURTH CAUSE OF ACTION
  2      BREACH OF IMPLIED WARRANTY – SONG-BEVERLY WARRANTY
  3                                            ACT
  4
                   (By Plaintiff and the California Subclass against all Defendants)
             96.     Plaintiffs re-allege, and incorporates by reference, the preceding
  5
       paragraphs of this Complaint, as though fully set forth herein.
  6
             97.     This cause of action is brought under Song-Beverly Consumer
  7
       Warranty Act, Civil Code §§1792 and 1791.1.
  8
             98.     Defendants were at all times the manufacturer, distributor, warrantor,
  9
       or seller of the Chrysler Vehicles at issue in this action. Defendant knew or should
  10
       have know of the use for which the Vehicles were purchased. However, the
  11
       Defendant’s Vehicles were not fit for the ordinary purpose of providing reasonably
  12
       safe transportation because the infotainment systems were defective. This was an
  13
       inherent defect at the time of sale or leasing Defendant’s Vehicles.
  14
             99.     Defendants impliedly warranted that the Chrysler Vehicles were of
  15
       merchantable quality and fit for such use. This implied warranty included, among
  16
       other things: (i) a warranty that the Defendant’s Vehicles and the infotainment
  17
       system manufactured, designed, supplied, distributed, and/or sold by Defendant was
  18
       safe, reliable, and/or durable for providing transportation; and (ii) a warranty that
  19
       Defendant’s Vehicles and the infotainment system would be fit for their intended
  20
       use while the Vehicles were being operated.
  21
             100. Contrary to the applicable implied warranties, Defendant’s Vehicles
  22
       and the infotainment system, at the time of sale and thereafter, were not fit for their
  23
       ordinary and intended purpose of providing Plaintiff and Class members with
  24
       reliable, durable, and safe transportation. Instead, the Defendant’s Vehicles were
  25
       defective, including but not limited to, defective in the design and manufacture of
  26
       the sunroof system.
  27

  28
                                                - 34 -
                                      CLASS ACTION COMPLAINT
Case 2:19-cv-08268-CAS-KS Document 1 Filed 09/24/19 Page 35 of 41 Page ID #:35



  1          101. Defendant’s actions complained of herein breached the implied
  2    warranty that the Defendant’s Vehicles were of merchantable quality and fit for use
  3    as safe and reliable transportation, in violation of Civil Code §§1792 and 1791.1.
  4          102. As a result of Defendant’s breaches, Plaintiff sand the Class members
  5    have suffered damages and/or or entitled to restitution, including but not limited to,
  6    the cost of the lease associated with sunroof, the cost of repair, and/or the cost of
  7    inspection and/or replacement with a non-defective roof.
  8
                                  FIFTH CAUSE OF ACTION
  9              VIOLATION OF THE CONSUMER LEGAL REMEDIES ACT
  10              (By Plaintiff and the California Class against all Defendants)
             103. Plaintiffs re-allege, and incorporates by reference, the preceding
  11
       paragraphs of this Complaint, as though fully set forth herein.
  12
             104. This cause of action is brought under the Consumer Legal Remedies
  13
       Act, California Civil Code §1750 et seq. Plaintiffs and members of the Class are
  14
       consumers as defined by California Civil Code §1761(d). The Chrysler Vehicles at
  15
       issue are goods within the meaning of Civil Code §1761(a).
  16
             105. Plaintiffs and the other Class members are consumers within the
  17
       meaning of Civil Code §1761(d).
  18
             106. As alleged herein, Defendant made misleading representations and
  19
       omissions concerning the benefits, performance, and safety of Defendant’s
  20
       Vehicles, including the infotainment system.
  21
             107. Defendant violated and continue to violate the CLRA by engaging in
  22
       the following practices proscribed by California Civil Code §1770(a) in transactions
  23
       with Plaintiff and members of the Class, which were intended to result in, and did
  24
       result in, the sale of Chrysler Vehicles:
  25
              a. Representing that goods . . . have . . . characteristics, . . . [or] uses . . .
  26
                 which they do not have, in violation of Civil Code §1770(a)(5);
  27
              b. Representing that goods . . . are of a particular standard . . ., if they are of
  28
                                                 - 35 -
                                       CLASS ACTION COMPLAINT
Case 2:19-cv-08268-CAS-KS Document 1 Filed 09/24/19 Page 36 of 41 Page ID #:36



  1              another, in violation of Civil Code §1770(a)(7);
  2           c. Advertising goods . . . with intent not to sell them as advertised, in
  3              violation of Civil Code §1770(a)(9).
  4           d. Representing that the subject of a transaction has been supplied in
  5              accordance with a previous representation when it has not, in violation of
  6              Civil Code §1770(a)(16).
  7          108. Defendant intentionally and knowingly misrepresented and omitted
  8    material facts regard its Vehicles, Specifically regarding the infotainment system,
  9    with an intent to mislead Plaintiffs and the Class.
  10         109. In purchasing or leasing the Vehicles, Plaintiffs and Class members
  11   were deceived by Defendant’s failure to disclose its knowledge.
  12         110. Defendant has undertaken unfair methods of competition and unfair or
  13   deceptive acts or practices in transactions intended to result or which results in the
  14   sale of goods and/or services to a consumer, as alleged herein.
  15         111. As a result of the employment by Defendant of the above-alleged
  16   methods, acts, and practices, Plaintiffs and the class suffered damage within the
  17   meaning of Civil Code §1780(a), entitling them to injunctive relief. Pursuant to
  18   Civil Code §1782(d), Plaintiffs and the class further intend to seek compensatory
  19   damages and/or restitution, and, in light of Defendant’s willful and conscious
  20   disregard of the safety and rights of Plaintiffs and the class, Plaintiffs and the class
  21   also intend to seek an award of punitive damages. Plaintiff will amend the
  22   complaint to add requests for damages at the appropriate time, pursuant to Civil
  23   Code §1782(d).
  24         112. As a proximate result of Defendant’s violations of the CLRA, Plaintiff
  25   and the Class request that Defendant be enjoined from engaging in the
  26   aforementioned conduct in violation of the CLRA.
  27

  28
                                                - 36 -
                                      CLASS ACTION COMPLAINT
Case 2:19-cv-08268-CAS-KS Document 1 Filed 09/24/19 Page 37 of 41 Page ID #:37



  1                              SIXTH CAUSE OF ACTION
  2
              VIOLATION OF CALIFORNIA’S UNFAIR COMPETITION ACT
               (By Plaintiffs and the California Subclass against all Defendants)
  3
              113. Plaintiff re-alleges, and incorporates by reference, the preceding
  4
       paragraphs of this Complaint, as though fully set forth herein.
  5
              114. This cause of action is brought by Plaintiffs and the Class under
  6
       California Business & Professions Code §17200, et seq. (the “UCL”). Section
  7
       17200 of the UCL prohibits any unlawful, unfair, or fraudulent business practices.
  8
              115. Through the actions alleged herein, Defendant has engaged in unfair
  9
       competition within the meaning of the UCL. Defendant’s conduct, as alleged
  10
       herein, constitutes unlawful, unfair, and/or fraudulent business practices under the
  11
       UCL.
  12
              116. Defendant’s unlawful conduct includes, but is not limited to, violation
  13
       of the CLRA, Magnuson-Moss Warranty Act, Song-Beverly Consumer Warranty
  14
       Act, and laws regarding express warranties. Defendant’s fraudulent conduct,
  15
       includes, but is not limited to, failing to disclose that the infotainment systems are
  16
       defective and a safety hazard, misrepresenting the characteristics, uses, and/or
  17
       standards of the Chrysler Vehicles and infotainment systems, and representing that
  18
       the infotainment systems were safe and of merchantable quality free of defects.
  19
       Defendant’s unfair conduct includes, but is not limited to, distributing Chrysler
  20
       automobiles, and charging a premium for the infotainment system, when the
  21
       infotainment system was defective, as alleged herein.
  22
              117. Plaintiffs have standing to assert this claim because they have suffered
  23
       injury in fact and has lost money as a result of Defendant’s conduct.
  24
              118. Plaintiff sand the Class seek restitutionary disgorgement from
  25
       Defendant, and an injunction prohibiting them from engaging in the unlawful,
  26
       unfair, and/or fraudulent conduct alleged herein.
  27

  28
                                                - 37 -
                                      CLASS ACTION COMPLAINT
Case 2:19-cv-08268-CAS-KS Document 1 Filed 09/24/19 Page 38 of 41 Page ID #:38



  1                                            PRAYER
  2          WHEREFORE, Plaintiffs, on behalf of themselves and all others similarly
  3    situated and also on behalf of the general public, prays for judgment against
  4    Defendant as follows:
  5          A. An order that this action may proceed and be maintained as a national
  6             class action and a California class action;
  7          B. Awarding Plaintiffs and Class members compensatory, exemplary, and
  8             statutory damages, including interest, in an amount to be proven at
  9             trial, except that for now, the California Class seeks only equitable and
  10            injunctive relief with respect to their claims under California’s
  11            Consumer Legal Remedies Act, California Civil Code § 1750, et seq.;
  12         C. Awarding restitutionary disgorgement from Defendant to Plaintiffs and
  13            the Class;
  14         D. Any and all remedies provided pursuant to the Magnuson-Moss
  15            Warranty Act
  16         E. Any and all remedies provided pursuant to the Song-Beverly Act,
  17            including under California Civil Code §1794;
  18         F. Attorney’s fees and costs;
  19         G. For such other relief the Court deems just and proper.
  20
       DATED: September 24, 2019                HAFFNER LAW PC
  21

  22
                                       By:     /s/Graham G. Lambert____
  23                                           Joshua H. Haffner
                                               Graham Lambert
  24
                                               Attorneys for Plaintiff and others
  25                                           Similarly situated
  26

  27

  28
                                               - 38 -
                                     CLASS ACTION COMPLAINT
Case 2:19-cv-08268-CAS-KS Document 1 Filed 09/24/19 Page 39 of 41 Page ID #:39



  1                              DEMAND FOR JURY TRIAL
  2          Plaintiff demands a trial by jury for himself and the Class members on all
  3    claims or causes of action so triable.
  4
       DATED: September 24, 2019                HAFFNER LAW PC
  5

  6
                                        By:     /s/Graham G. Lambert____
  7                                             Joshua H. Haffner
                                                Graham Lambert
  8
                                                Attorneys for Plaintiff and others
  9                                             Similarly situated
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                - 39 -
                                      CLASS ACTION COMPLAINT
Case 2:19-cv-08268-CAS-KS Document 1 Filed 09/24/19 Page 40 of 41 Page ID #:40
Case 2:19-cv-08268-CAS-KS Document 1 Filed 09/24/19 Page 41 of 41 Page ID #:41
